                      I

           IN THE UNITED ST ATES DISTRICT COURT
              EASTERN DISTRICT OF ARKANSAS
                   JONESBORO DIVISION

CENTENNIAL BANK,
Guardian of the Estate of
Mary Moore Stiny                                          PLAINTIFF

v.                        No. 3:17-cv-226-DPM

RENA WOOD                                               DEFENDANT

                               ORDER
     1. Wood's unopposed motion for attorney's fees, NQ 2 78, is mostly
granted and partly denied.
                  (

     2. Lilly's fees and his expenses are reasonable. The Court directs
Bank of Ameriica to pay Lilly Law Firm $66,611.58 from account
No. xxxxx-5307.
     3. On the Darvish Firm fees and expenses: First, the Court notes
and approves the unbilled time of the second lawyer related to the
Smith and Tennan depositions. Second, the Court was glad to meet
Mrs. Darvish; and she was of course welcome to attend the trial. But
the Court did not authorize her attendance. No showing, moreover,
has been made (at trial or after) that Wood needed three lawyers.
                      I


Therefore, $16,615.40 ($15,450.00 in Joanna Darvish fees and $1,165.40
for her expenses) will be deducted from the request. Third, the Court
reduces the request by fifty hours ($18,750.00). This redaction covers
inefficiencies and redundancies, which often occur in big cases, but
which should not [be borne by the client. The Court directs Bank of
                  I
America to pay Th!e Darvish Firm $168,343.42 from account No. xxxxx-
5307 for a reasonable fee and expenses.
     So Ordered. \

                                                       (/
                                        D.P. Marshall Jr.
                                        United States District Judge




                                  -2-
